Citation Nr: 0202252	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  01-05 295A	)	DATE
	)
	)


THE ISSUE

Whether a January 13, 1950, decision of the Board of 
Veterans' Appeals denying restoration of service connection 
for enucleation of the left eye should be revised or reversed 
on the basis of clear and unmistakable error.


REPRESENTATION

Moving Party represented by:   Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter comes before the Board of Veterans Appeals' 
(Board) on an August 2001 motion by the moving party alleging 
clear and unmistakable error in a Board decision by Board 
issued in January 1950.


FINDINGS OF FACT

1.  In a February 1946 rating decision, the Regional Office 
(RO) granted service connection for enucleation of the left 
eye.

2.  At the time of the February 1946 rating decision, the 
service medical records were incomplete.

3.  In a January 13, 1950, the Board determined that the 
February 1946 rating decision was based on clear and 
unmistakable error and denied restoration of service 
connection for enucleation of the left eye.

4.  The January 1950 Board decision, which found that the 
residuals of trauma with a blind left eye and secondary 
glaucoma clearly and unmistakably existed prior to induction; 
that the left eye disability was not aggravated by service; 
and that the surgical removal of the left eye in service was 
remedial and was not followed by unusual residuals, was 
clearly supported by the accumulated evidence of record, to 
include the complete service medical records, which showed no 
increase in severity of the underlying pathology of the 
veteran's left eye condition during service.


CONCLUSION OF LAW

The January 13, 1950, decision of the Board of Veterans 
Appeals, which denied restoration of service connection for 
enucleation of the left eye, did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. §§ 20.1400 - 20.1411 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A Board decision is subject to revision on the grounds of 
clear and unmistakable error (CUE) and must be reversed or 
revised if evidence establishes such error.  38 U.S.C.A. § 
7111(a) (West Supp. 2001).  Review to determine whether clear 
and unmistakable error exists in a case may be instituted by 
the Board on its own motion, or upon request of a claimant at 
any time after the decision is made.  38 U.S.C.A. § 7111(c) 
and (d).  A request for revision is to be submitted directly 
to the Board and decided by the Board on the merits, 38 
U.S.C.A. § 7111(e), and a claim filed with the Secretary 
requesting such reversal or revision is to be considered a 
request to the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411.  Section 20.1404(b), as it operates in 
conjunction with section 20.1414(c) to deny review of a 
motion, was declared invalid by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), see 
Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000).  However, the Federal Circuit also found 
the balance of these regulations to be valid.  Id.  As the 
Board's disposition of the motion herein is on the merits and 
is not based on the application of section 20.1404(b), there 
is no undue prejudice to the moving party in proceeding 
without further argument in light of the Federal Circuit's 
ruling.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The valid regulations cited above further provide that to 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis. A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107; and, (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated. 38 C.F.R. § 20.1403(d).  Moreover, 
clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

The Board points out that a review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  38 
C.F.R. § 20.1403(b)(1) (2001).  The United States Court of 
Appeals for Veterans Claims (Court) has stated for CUE to 
exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Derwinski, 3 Vet. App. at 313.  "It must 
be remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise a claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

Analysis

In a January 13, 1950, decision, the Board found that the 
evidence of record showed that the residuals of trauma with a 
blind left eye and secondary glaucoma clearly and 
unmistakably existed prior to the veteran's induction into 
service; and that the findings disclosed that the veteran's 
left eye disability was not aggravated by service.  The Board 
further found that the surgical removal of the left eye in 
service was remedial and was not followed by unusual 
residuals.  Thus, the Board determined that the (February 
1946) rating decision granting service connection for 
enucleation of the left eye was clearly and unmistakably 
erroneous, and denied restoration of service connection for 
that condition.

In an Informal Hearing Presentation, dated in June 2001, the 
veteran (through his representative) argued that the Board 
erred, in its January 1950 decision, when it upheld the RO's 
decision to sever service connection for enucleation of the 
left eye based on clear and unmistakable error; and when it 
determined that restoration of service connection was not 
warranted.  The veteran further argued that, based on this 
error, such decision by the Board, itself, should be reversed 
or revised on the grounds of clear and unmistakable error.

The question before the Board is whether the January 1950 
decision of the Board contained clear and unmistakable error 
(CUE) in denying restoration of service connection for 
enucleation of the left eye, which had been severed in the 
January 1948 rating decision of the RO.  The version of the 
regulation providing for severance of service connection in 
effect at the time of the 1950 Board decision, 38 C.F.R. 
§ 3.9(d) (1947) (unchanged in 1950), is similar in many 
respects to the regulation in effect today, 38 C.F.R. 
§ 3.105(d) (2001).  Both provide that the Government has the 
burden of proof in showing that the original grant of service 
connection was clearly and unmistakably erroneous.

Moreover, while a CUE determination is limited to the 
evidence on file at the time of the challenged decision, 
compare 38 C.F.R. § 3.9(a) (1950) with 38 C.F.R. § 3.105(a) 
(2001), neither the 1950 version of § 3.9(d) nor the 2001 
version of § 3.105(d), as it pertains to a determination to 
sever service connection, limits the reviewable evidence to 
that which was before the RO in making its initial award of 
service connection.  The 1950 version of § 3.9(d) states, in 
relevant part, that:

[W]here a change in diagnosis of a service-connected 
disability is made, the examining physician or 
physicians, or other proper medical authority, will be 
required to certify, in light of all accumulated medical 
evidence, that the prior diagnosis on which service 
connection was predicated was not correct    . . . .  
If, in light of all the accumulated evidence, it is 
determined that service connection may not be 
maintained, it will be severed.

38 C.F.R. § 3.9(d) (1950) (emphasis added).  The 2001 version 
of § 3.105(d) likewise states, in relevant part, that:

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or 
physicians certifies that, in light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated was clearly erroneous.

38 C.F.R. § 3.105(d) (2001) (emphasis added).  Rather, the 
relevant versions of both regulations contemplate the 
consideration of additional evidence accumulated after the 
original granting of service connection.  See, e.g., Daniels 
v. Gober, 10 Vet. App. 474, 480 (1997) (explaining the scope 
of reviewable evidence for a severance action).  Thus, the 
Board, in its January 1950 decision, had the task of 
determining, based on all of the accumulated evidence 
(including the complete service medical records), whether the 
February 1946 rating decision that granted service connection 
for enucleation of the left eye was the product of clear and 
unmistakable error.  38 C.F.R. § 3.9(d) (1950).

As an initial matter, the Board notes that the regulatory 
provisions extant in 1946, with respect to establishing 
service connection for a particular disability, were 
essentially the same as they are today.  Compare 38 C.F.R. 
§ 3.63 (1946 & 1950), with 38 C.F.R. §§ 3.303, 3.304(b), 
3.306(a) and (b) (2001).  That is to say that, in order to 
establish service connection for a particular disability, 
there must be evidence that establishes that such disability 
either began in or was aggravated by service.  38 C.F.R. 
§ 3.303 (2001); 38 C.F.R. § 3.63 (1946 & 1950).  Moreover, 
the claimants, both in 1946 and today, are presumed to have 
been in sound condition when examined, accepted , and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of examination for acceptance and 
enrollment into service, unless clear and unmistakable 
evidence demonstrates that the  injury or disease existed 
prior to service.  38 C.F.R. § 3.304(b) (2001); 38 C.F.R. 
§ 3.63(b) (1946 & 1950).

In determining to sever service connection for enucleation of 
the veteran's left eye, in the January 1948 rating decision, 
the RO noted that the record was incomplete at the time of 
the original grant of service connection in February 1946.  
Furthermore, the RO specifically noted in a February 1946 
notice letter that the veteran's award of service connection 
had been based upon incomplete service records.  The veteran 
was also advised that he would be contacted regarding any 
further action warranted after the complete service records 
were received.

To establish service connection under the law in effect in 
February 1946, the facts, as shown by the evidence, would 
have to demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service, or if pre-existing service was aggravated therein.  
38 C.F.R. § 3.63(a) (1946 & 1950).  In this case, the 
evidence shows that a "traumatic, blind left eye" was 
clearly noted at the time of the veteran's induction 
examination.  Thus, the veteran's left eye was not of sound 
condition at induction, and hence he was not entitled to the 
presumption of soundness upon acceptance and enrollment into 
service with respect to his left eye.  Id.  Therefore, 
service connection could have only been based upon a showing 
of aggravation in service.

According to applicable regulation extant in 1946 (and 1950), 
aggravation of a preexisting disability was to be conceded 
where such disability underwent an increase in severity 
during service, unless such increase in severity is shown by 
clear and unmistakable evidence, including medical facts and 
principles, to have been due to the natural progress of the 
disease.  38 C.F.R. § 3.63(i) (1946 & 1950).  Notably, 
however, the applicable regulation also provided that 
aggravation of a preexisting condition could not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of such disability prior to, during and 
subsequent to service.  Id.  

The extant regulation further proscribed that recurrences, 
acute episodes, symptomatic fluctuations, descriptive 
variations, and diagnostic evaluations of a preservice injury 
or disease during service or at the time of discharge were 
not be construed as establishing increase of disability in 
the absence of sudden pathological development or advancement 
of the basic chronic pathology during service.  Id.  
Moreover, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, were not to be 
considered service-connected, unless otherwise aggravated by 
service.  Id.

In its January 1950 decision, the Board determined, in light 
of all the accumulated evidence, to include the complete 
service medical records, that service connection based on 
aggravation of the veteran's pre-existing left eye condition 
could not be maintained.  Specifically, the evidence of 
record pertaining to the manifestations of the veteran's left 
eye condition prior to, during, and subsequent to service, 
did not show that the basic chronic pathology of the 
veteran's left eye condition increased in severity during 
service.

In this regard, the evidence shows that upon his induction 
examination in September 1942, the veteran was found to have 
a physical defect, which was noted as blindness in the left 
eye.  An abnormality of left eye was noted, which was 
described as a "traumatic blind left eye."  In November 
1942, when the veteran was hospitalized (for an upper 
respiratory infection), a physical examination revealed an 
old injury to the left eyeball.  During the course of this 
hospitalization, an ophthalmologic examination was performed, 
and the resulting diagnosis was buphthalmia, primary optic 
atrophy, dislocation, lens and torn iris, of the left eye.  
At hospital discharge, in November 1942, the final diagnoses 
included a severe left eyeball injury, which was accidentally 
incurred 12 years ago by a gun shot wound, and optic atrophy, 
left traumatic, secondary to the left eyeball injury.  The 
examiner concluded that such diagnostic findings existed 
prior to the veteran's entry into service (EPTE).  A month 
later, in December 1942, the veteran presented with 
complaints of cold in his left eye, indicating a foreign body 
sensation.  The examiner noted that the veteran was totally 
blind in the left eye since childhood, when he was struck in 
the left eye with a "bb," and that the veteran's left eye 
should be removed.

Medical statements from the veteran's private physician, Dr. 
S., corroborated that the veteran sustained a childhood left 
eye injury, as the result of having accidentally been shot in 
the eye with a "bb."  In a statement, dated in April 1946, 
the veteran's private physician reported that he had first 
treated the veteran in April 1931, following his childhood 
accident.  Dr. S. noted that the veteran had sustained a 
perforated wound of the globe with a prolapsed iris of the 
left eye, which was removed by operative procedure.  
According to Dr. S., following the procedure, the veteran had 
vision with correction of 20/100, and the veteran was, 
however, able to see gross objects.  In correspondence, dated 
in October 1947, Dr. S. noted that the veteran's left eye had 
not given him any subsequent trouble, after the usual post-
operative convalescence, until July 1940, when the veteran 
present with pain, redness, and discomfort.  At that time, 
the veteran was found to be suffering from glaucoma, for 
which appropriate treatment was ordered. 

When the veteran was hospitalized in January 1943, his chief 
complaint was that of a painful blind left eye.  The present 
history of illness was recorded as an injury to the left eye 
with a "bb" shot at age 8, cataract removal at age 9, and 
that the veteran had sight in the left eye for about a year 
after the cataract removal.  It was also noted that, in 
December 1942, the veteran complained of having had a 
sensation of a foreign body in the left eye after he had 
drilled on a cold morning.  Upon physical examination, the 
conjunctiva of the left eye was found to be red and injected.  
An ophthalmologic examination, which included an external 
examination, revealed an ectatic globe and an eroded cornea.  
Tension was elevated, and the lens was dislocated.  
Iridodialysis, eye blind, and many vitreous opacities were 
detected.  The diagnosis was of a blind left eye from trauma, 
and enucleation was advised.

When the veteran was hospitalized in February 1943, for 
enucleation of the left eye, the pre-operative diagnosis was 
of buphthalmia of the left eye.  The post-operative diagnosis 
was of buphthalmia, left eye, and a blind eye, secondary 
glaucoma.  Upon hospital discharge, the veteran's recovery 
was described as uneventful with convalescent.  The diagnoses 
in the March 1943 pathological report, based on the specimen 
of the enucleated left eye, were of a perforated wound of the 
cornea; traumatic iridectomy; traumatic cataract; 
iridocyclitis and chorioretinitis, old; and secondary 
glaucoma.  Three years later, in January 1946, the veteran 
was discharged from service, and his examination report 
reflected that he had a left eye prosthesis as a result of 
enucleation for glaucoma.

Inasmuch as the veteran's in-service diagnoses mirrored his 
pre-existing left eye condition, as set forth by Dr. S., to 
include trauma with left eye blindness, a perforated wound of 
the globe, a prolapsed iris, increased tension, and secondary 
glaucoma, the evidence of record clearly showed that, 
although the veteran experienced a recurrence of symptoms, 
such as pain, redness, and an irritating sensation of the 
left eye in service, the overall underlying pathology of the 
pre-existing left eye condition, itself, did not worsen.  
Therefore, the Board's January 1950 decision, which found CUE 
in the veteran's original grant of service connection, and 
denied restoration of service connection for enucleation of 
the left eye, was a proper application of the governing law 
and regulations in existence at that time.

As the veteran in this case has submitted a motion for the 
revision or reversal of the Board's January 1950 decision, he 
now bears the high burden of establishing that the 1950 
decision was itself the product of CUE.  The veteran argues 
that the errors in the January 1948 rating decision, which 
constitute CUE, were that the rating board made no specific 
finding (1) that the mere fact of the veteran's left 
enucleation established aggravation of a pre-existing 
disability; and (2) that the in-service treatment for 
irritation of his left eye and subsequent diagnosis of 
secondary glaucoma were indicative of a worsening of his pre-
existing left eye condition, for the purpose of establishing 
aggravation.

As regards the veteran's in-service enucleation, under the 
law in effect in 1946 (and in 1950), the mere fact of an 
enucleation would not establish aggravation.  Service 
connection depended on whether the cause of the enucleation 
was considered as service-incurred or aggravated.  38 C.F.R. 
§ 3.63(i) (1946 & 1950).

In this context, the evidence of record disclosed that the 
veteran's pre-operative diagnosis was buphthalmia, left eye.  
His post-operative diagnosis was buphthalmia, left eye, and a 
blind eye, secondary glaucoma.  The ophthalmologic 
examinations conducted prior to enucleation of the left eye 
disclosed findings of traumatic optic atrophy; a dislocated 
lens; a torn iris; an ectatic globe; an eroded cornea; 
elevated tension; iridodialysis; and many vitreous opacities, 
all of which were diagnosed as a traumatic blind left eye.  
After the enucleation, the resulting diagnoses from the 
pathology report were a perforated wound of the cornea; 
traumatic iridectomy; traumatic cataract; iridocyclitis and 
chorioretinitis, old; and secondary glaucoma.  As previously 
discussed, the accumulated evidence, pertaining to the 
manifestations of the veteran's left eye condition prior to, 
during, and subsequent to service, disclosed no worsening of 
the veteran's pre-existing left eye condition during service.  
Rather, this evidence reflects that the in-service and post-
service left eye diagnoses were consistent with the already 
existing manifestations and descriptive variations of his 
pre-service left eye condition.  In this respect, it is of 
particular significance that Dr. S. confirmed that the 
veteran's glaucoma existed prior to the veteran's induction 
into service, and he explained that the veteran's preexisting 
glaucoma was, in fact, secondary to the already existing 
pathology within the left eye.  Finally, the removal of the 
veteran's left eye, as born out by the record, was to 
ameliorate his condition.  As such, other than the 
enucleation of the left eye, the medical evidence then of 
record disclosed no ocular pathology following the February 
1943 surgery.  Because the law extant in 1950 specifically 
precluded a finding of aggravation based on the mere 
enucleation of the veteran's left eye, see, e.g., 38 C.F.R. 
§ 3.63(i) (1946 & 1950), the veteran's argument in this 
regard is without merit.

The same analysis also applies with respect to the veteran's 
contention that the Board erred by not finding that the noted 
irritation of the veteran's left eye and his subsequent 
diagnosis of secondary glaucoma were indicative of a 
worsening of his pre-existing left eye condition.  As aptly 
noted in the January 1950 decision, the Board considered all 
of the manifestations of the veteran's pre-existing left eye 
condition, to include his symptoms of pain, redness, and 
irritation of the left eye.  However, the evidence presented 
did not establish that these same symptoms resulted in a 
permanent worsening of the veteran's left eye condition.  
Instead, the medical facts then of record disclosed that the 
veteran was initially diagnosed with glaucoma in 1940, at 
least two year prior to his service induction.  Also, 
according to Dr. S., the veteran had pre-service symptoms of 
pain, redness, and discomfort of the left eye, which led to a 
diagnosis of glaucoma in 1940.  While the veteran complained 
of an irritated left eye in service, following his exposure 
to cold weather, the medical facts of record, including those 
contained in Dr. S.'s October 1947 statement, were clear 
evidence that the veteran had developed similar 
manifestations of glaucoma prior to his service induction.  
Because such findings showed no worsening of the already 
preexisting pathology of the veteran's left eye condition, 
the veteran's argument in this regard is equally unavailing.

For these reasons, the moving party has not demonstrated that 
the Board's January 1950 decision contains CUE.  In that 
regard, the correct facts, as set forth in the complete 
service medical records, and the private medical statements 
were before the Board at the time of its January 1950 
decision.  Upon review of this evidence, the Board concludes 
that the 1950 Board correctly applied the law then in effect 
in allowing for severance of service connection on the basis 
of clear and unmistakable error, and therefore the decision 
denying restoration of service connection for enucleation of 
the left eye was not, itself, the product of CUE.  Thus, the 
determination that there was clear and unmistakable error in 
the original grant of service connection for enucleation of 
the left eye in February 1946, based upon all the accumulated 
evidence, which clearly showed that the veteran's residuals 
of trauma with a blind left eye and secondary glaucoma 
existed prior to service and were not aggravated by service, 
is not an "undebatable" error.  This determination was 
proper and comported fully with the existing law and 
regulations.  The January 1950 Board decision was, therefore, 
consistent with and supported by the law then applicable for 
determining whether the Government had met its high burden of 
proof for the purpose of severing service connection.  
38 C.F.R. §§ 3.9(d), 3.63 (1946 & 1950).  Accordingly, the 
Board concludes that the January 1950 decision (of the Board 
) that denied entitlement to restoration of service 
connection for enucleation of the left eye was proper, and 
did not involve clear and unmistakable error.

In conclusion, the Board notes that during the pendency of 
this motion, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  However, the VCAA, with its expanded 
duties, is not applicable to a motion by a moving party for 
revision or reversal of a Board's decision on the basis of 
clear and unmistakable error.  See Livesay v. Principi, No. 
00-51, slip op. at 14-15 (U.S. Vet. App. Aug. 30, 2001) (en 
banc).  Accordingly, the VCAA is not for application in this 
matter.


ORDER

The motion for revision or reversal of the January 13, 1950, 
decision of the Board of Veterans Appeals' on the grounds of 
clear and unmistakable error is denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

